Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 15/648,306; 15/648,339; 15/648,293; 15/648,319; and 15/648,213 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific crosslinker as sulfo-SANPAH) in the reply filed on March 7, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-12 were originally filed on July 12, 2017. 
The amendment received on February 27, 2019, canceled claims 3-5, 12; amended claims 1-2, 6-7; an added new claims 13-18.  The amendment received on June 24, 2019, canceled claims 1-2 and 6-11; amended claims 13 and 17; and added new claims 19-33.  The amendment received on April 15, 2020, amended claims 13, 16-20, 23-24, 26-27, 30-31, and 33.  The amendment received on March 12, 2021, canceled claim 31; and amended claims 13-15, 17-18, 20-25, 27-29, and 32.  The amendment received on September 28, 2021, canceled claims 14-15, 21-22, 24, and 28-29; and amended claims 13, 16-17, 19-20, 27, and 33.  The amendment received on December 29, 2021, amended claims 13, 20, 27, and 33.
Claims 13, 16-20, 23, 25-27, 30, and 32-33 are currently pending and are under consideration.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on February 4, 2022, is being considered by the examiner. 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 9/28/21 is sufficient to overcome the rejection of claims 13, 16-20, 23, 25-27, 30, and 32-33 based upon Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Kapur et al. U.S. Patent No. 7,160,687 B1 issued on January 9, 2007 (cited in the IDS received on 6/6/18), Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, alone or as evidenced by, and Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19). It is noted that the Declaration’s discussion regarding the distinction between the four tested experiments is acknowledged.  The Examiner also acknowledges that the data provided in the Declaration demonstrates that utilization of the sulfo-SANPAH crosslinker results in consistent attachment of cells when compared to the Ingber reference.  Furthermore, it is noted that the claimed subject matter is commensurate in scope with the unexpected results discussed in the Declaration.  
However, as will be further articulated below, the Declaration is insufficient to overcome the new 103 rejection below.  Kim et al. WO2016/004394 A1, cited in the IDS received on 2/4/22, teaches a microfluidic device having a PDMS surface that is chemically conjugated to RGD peptides via a sulfo-SANPAH crosslinker and where cells are attached to the RGD peptides (See Kim specification, paragraph [0065]).  The Federal Circuit found, “[t]o be particularly probative, evidence of unexpected Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  As such, the unexpected results demonstrated in the Declaration now need to be compared to the results taught in the Kim reference as the Kim reference is now the closest prior art. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/28/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 13, 16-20, 23, 25-27, 30, and 32-33 as being unpatentable over Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18) in view of Li et al., J. Biomed. Mater. Res. 79A:989-998 (2006) (cited in the IDS received on 5/18/18), and Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011, alone or as evidenced by, and Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 9/28/21, with respect to the obviousness-type double patenting rejections have been fully considered and are persuasive.  The rejections of claims 13, 16-20, 23, 25-27, 30, and 32-33 as being unpatentable over claims 1, 5-9, 11-18, 20, and 22 of copending Application No. 15/648,213 (Levner et al. U.S. Publication No. 2018/0024116 A1); over claims 1, 3, 8-9, 11-17 of copending Application No. 15/648,293 (Levner et al. (II) U.S. Publication No. 2018/0024117 A1); over claims 1, 8, 10-12, 14-20, 22-34, and 36-46 of copending Application No. 15/648,339 (Levner et al. (III) U.S. Publication No. 2018/0023050 A1); over claims 1-2, 6, 9-12, 14, 16-18, and 21-36 of copending Application No. 15/648,319 (Levner et al. (IV) U.S. Publication No. 2018/0024119 A1); over claims 1, 3-5, 13-20, 32-34, 36-47, and 49-53 of copending Application No. 15/648,306 (Levner et al. (V) U.S. Publication No. 2018/0024118 A1) have been withdrawn.

New Objections
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites in step (e), “a plurality of cells attached to said extracellular matrix proteins or peptides that have grown along, and are aligned along, said micropattern wherein said cells….”  It is respectfully requested that claim 13 recites in step (e), “a plurality of cells attached to said extracellular matrix proteins or peptides that have grown along, and are aligned along said micropattern, wherein said cells….” in order to be grammatically correct.  Note the second comma has been moved to after micropattern and before wherein.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  claim 20 refers to the sulfo-SANPAH crosslinker in step (a) and the sulfo-SANPAH conjugate in step (c).  It is respectfully requested that the claim utilize the same term when referring to the same compound, i.e., either both as a crosslinker or both as a conjugate.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  claim 27 recites in step (e), “a plurality of cultured cells…., wherein said cells have grown along, and are aligned along, said plurality of grooves and remain attached….”  It is respectfully requested that claim 27 recites in step (e), “a plurality of cultured cells…., wherein said cells have grown along, and are aligned along said plurality of grooves, and remain attached….” in order to be grammatically correct.  Note the fourth comma has been moved to after grooves and before “and”.  Appropriate correction is required.

New Rejections Necessitated by IDS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 13, 16-17, 19-20, 23, 26-27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/17/20), Tan et al., Biomicrofluidics 4:8 pages (2010), and Filip et al., Circulation Res. 59:310-320 (1986), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19).   
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 13(a)-(e), 20(a)-(d), and 27(a)-(e), with respect to a microfluidic device comprising (a) a PDMS membrane surface, the surface disposed within a microchannel; (b) an sulfo-SANPAH crosslinker reacted with at least one portion of the PDMS membrane surface with an UV light reactive moiety of the crosslinker; (c) one or more extracellular matrix protein or peptide covalently attached to a chemically reactive moiety of the sulfo-SANPAH crosslinker; (d) a fluidic source in fluidic communication with the microchannel where the fluidic source is configured to create flow conditions; and (e) a plurality of cells attached to the extracellular matrix proteins or peptides as recited in instant claim 13; with respect to a microfluidic device comprising (a) a PDMS membrane surface disposed within a microchannel, wherein at least a portion of the PDMS membrane surface has reacted with an UV light-reactive moiety of a sulfo-SANPAH crosslinker; (b) a fluidic source in fluidic communication with the microchannel, wherein the fluidic source is configured to create a fluid flow; (c) one or more extracellular matrix proteins or 
Kim et al. teaches a microfluidic device for cardiovascular flow profile generation comprising a substrate, one or more microfluidic channels, at least one microfluidic pump, and one or more valves comprising a vertical membrane actuable as a lifting gate valve, wherein the actuated microfluidic pump mimics the pulsatile flow of fluid within a cardiovascular system (note: constitutes a fluidic source in fluidic communication with the microchannel and is configured to create flow conditions as recited in instant claims 13(d) and 20(b) (See Kim specification, paragraph [0016]-[0017], [0046]).  The microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (note: constitutes a PDMS membrane surface disposed within a microchannel as recited in instant claims 13(a) and 20(a) and a plurality of cells as recited in instant claims 13(e), 20(d), and 27(e) (See Kim specification, paragraph [0018], [0046]).  As evidenced by Filip et al., valvular interstitial cells contain numerous bundles of actin filaments and nuclei and nucleoli (See Filip article, abstract; pg. 314, col. 1, last paragraph and col. 2, 2nd paragraph).  As such, valvular interstitial cells constitute cells comprising a plurality of nuclei and a plurality of actin filaments as recited in instant claim 27(e).  Kim et al. also teaches as an example that confluent valve interstitial cell cultures were established on PDMS membranes modified with a crosslinker and RGD adhesive peptide (note: constitutes a PDMS membrane surface covalently conjugated to RGD adhesive peptide (i.e., an extracellular matrix peptide) via a crosslinker as recited in instant claims 13(b) and (c) and 20(a) and (c) (See Kim specification, paragraph [0052]).
st paragraph).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).
  Although Kim et al. does not expressly teach or suggest how the sulfo-SANPAH crosslinker is reacted with the PDMS membrane surface, other than teaching that it is photochemically crosslinked together, and how the RGD peptide is reacted with the sulfo-SANPAH crosslinker, Kim et al. teaches that these means are well known in the art (i.e., previously developed methods).  Viovy et al. teaches one such developed method.  
Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intended to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  The chemical treatment can comprise exposure to at least one type of molecule selected from fibronectin, cadherins, collagen, laminin, 
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessary to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting a light reactive moiety of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive moiety of the sulfo-SANPAH crosslinker.  Thus, in light of such functionalities and given that Kim et al. teaches that the PDMS surface is photochemically conjugated to the RGD peptides via a sulfo-SANPAH crosslinker, an ordinary skilled artisan would be motivated to react the photoactivatable nitrophenyl azide group (i.e., an UV light reactive moiety of the crosslinker) with the PDMS surface in order to conjugate the crosslinker to the PDMS surface and then conjugate the N-sulfosuccinimidyl ester group (i.e., a chemically reactive moiety of the crosslinker) to an amine group of the RGD peptide in order to conjugate the RGD peptide to the PDMS surface thereby suggesting the claim limitations as recited in instant claims 13(b) and 13(c), 20(a) and 20(c), and 27(b) and 27(c).  

For claims 13(a), 20(a), and 27(a), with respect to where the PDMS membrane surface comprises a micropattern as recited in instant claims 13(a) and 20(a); and with respect to where the PDMS membrane surface comprises a plurality of grooves as recited in instant claim 27(a):  


For claims 13(b) and (e), 16, 20(a) and (d), 23, 27(b) and (e), and 30, with respect to (a) where the sulfo-SANPAH crosslinker reacts with at least one portion of the micropattern where the plurality of cells have grown along, and are aligned along the micropatterned PDMS membrane surface as recited in instant claims 13(e) an 20(d); with respect to where the micropattern comprises a linear pattern as recited in instant claims 16 and 23; with respect to where the plurality of cells have grown along and are aligned along the plurality of grooves as recited in instant claim 27(e); and with respect to where the plurality of grooves comprise a linear pattern as recited in instant claim 30:
As discussed supra for claims 13, 20, and 27, Kim et al. teaches where the PDMS membrane surface can be micropatterned (See Kim specification, paragraph [0054]).  Kim et al. also teaches that the PDMS membrane surface is photochemically crosslinked to a RGD adhesive peptide via a sulfo-SANPAH 
Viovy et al. teaches that in a preferred embodiment, it may be desired to promote the adhesion of specific cells or cell compartments to specific sites, localized photoactivation can be used (See Viovy specification, paragraph [0194]).  For example, Viovy teaches that it is possible to use a mask (i.e., note: same as a photomask) so as to UV-illuminate only at desired sites, in order to create adhesion protein patterns (See Viovy specification, paragraph [0195]).  In an alternative preferred embodiment, Viovy et al. teaches that photoactivation by microscope can also be used by sending UV rays through a microscope where the UV rays can be projected onto the PDMS surface of the microfluidic chip (See Viovy specification, paragraph [0196]).  By placing a photomask with the desired patterns in the object focal plane of the microscope, the desired patterns are obtained on the surface of the microfluidic channels (See Viovy specification, paragraph [0196]).  Furthermore, the objective makes it possible to considerably narrow the size of the patterns of the photomask thereby making it possible to gain in terms of precision (See Viovy specification, paragraph [0196]).  Figure 8 depicts an example of a quartz mask that is etched with a multiplicity of patterns of microchannels and of cell chambers where the patterns include linear patterns (See Viovy specification, paragraph [0197]).  Therefore, the teachings of Viovy et al. suggest utilizing a photomask in order to promote the adhesion of specific cells or cell compartments to specific sites such as in a linear pattern thereby constituting where the sulfo-SANPAH crosslinker is reacted with a specific location of a micropattern on the PDMS membrane surface as recited in instant claims 13(b), 16, 20(a), 23, 27(b), and 30, where the RGD peptide is conjugated to the PDMS membrane surface via the crosslinker at a specific location, and thus, the plurality of cells are attached to the RGD peptide at these specific locations such that the cells are grown to confluence along and aligned along the desired micropattern or grooves as recited in instant claims 13(e), 20(d), and 27(e).

For claims 13(a) and 20(a), with respect to where the PDMS surface is plasma treated:
As discussed supra for claims 13 and 20, Kim et al. teaches as an example that confluent valve interstitial cell cultures were established on PDMS membranes modified with a crosslinker and RGD adhesive peptide (note: constitutes a PDMS membrane surface covalently conjugated to RGD adhesive 
In particular, Viovy et al. teaches that PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessary to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Although Viovy et al. teaches that the PDMS must be derivatized in order to bind cells to its surface, Viovy et al. does not expressly teach that the PDMS membrane surface is plasma treated. 
Tan et al. teaches that PDMS is one of the most widely used silicone-based polymers in microfluidics (See Tan article, pg. 1, 1st paragraph).  The ease of fabrication, low cost, biocompatibility, elastomeric property, and optical transparency are attractive reasons for its wide usage in rapid prototyping (See Tan article, pg. 1, 1st paragraph).  However, despite these advantages, the intrinsic hydrophobicity of PDMS restricts its use in certain applications (See Tan article, pg. 1, 1st paragraph).  For example, analysis of biological samples and chemical synthesis require hydrophilic surfaces in order to work expeditiously (See Tan article, pg. 1, 1st paragraph).  In light of disadvantages of previous PDMS surface modification techniques, Tan et al. teaches a simple protocol to produce PDMS with hydrophilic channel walls without the use of additional chemicals or equipment (See Tan article, pg. 1, 2nd paragraph).  This simple protocol is the use of oxygen plasma treatment, which introduces polar functional groups, mainly the silanol group (SiOH) (See Tan article, pg. 1, last paragraph).  This group changes the surface properties of PDMS from being hydrophobic to hydrophilic (See Tan article, pg. 1, last paragraph to pg. 2, 1st paragraph).  Therefore, the teachings of Tan et al. suggest utilizing oxygen plasma treatment in order to convert a PDMS surface from being hydrophobic to hydrophilic thereby enabling photochemical crosslinking to the PDMS surface. 

For claims 13(e), 20(d), and 27(e), with respect to where the cells remain viable and attached to the one or more extracellular matrix peptides for at least 7 days when in the flow conditions as recited in 
 As discussed supra for claims 13, 20, and 27, in a specific embodiment in Example 2, Kim et al. teaches that after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).  Kim et al. does not specify that the cells remain viable and attached to the one or more peptides for at least 7 days when in the flow conditions.  
However, as discussed in this rejection, the combination of references renders the claimed structure of the microfluidic device obvious.  In particular, Kim et al. teaches that microfluidic channels and membranes are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells. As such, the cells remaining viable and attached to the one or more RGD peptides for at least 7 days when in the flow conditions, which are not limited, would necessarily result from the microfluidic device structure suggested by the combination of references.  Given that the claimed microfluidic device is rendered obvious thereby constituting a known microfluidic device structure, the functional property (i.e., cells remaining viable and attached for at least 7 days) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed microfluidic device.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property of the microfluidic device (i.e., cells remaining viable and attached for at least 7 days) is an intended result flowing from the structure of the claimed microfluidic device that gives little meaning and 
Additionally and/or alternatively, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s microfluidic device differs and, if so, to what extent, from that of the discussed reference (i.e., Kim et al. teaches that microfluidic channels and membranes are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

For claims 13, 20, and 27, with respect to where the microfluidic device is for culturing cells:
Kim et al. teaches that the hydrophobic surface of the microfluidic device can be modified into an environment that promotes cell growth to confluence (See Kim specification, paragraph [0053]).  Moreover, Kim et al. teaches that the present invention (i.e., the microfluidic device/system) provides for the establishment of tissue cultures on the valve structure and the demonstration of the 3D architecture of the constructs (See Kim specification, paragraph [0053]).  Therefore, the teachings of Kim et al. satisfy the claim limitation with respect to where the microfluidic device is for culturing cells as recited in instant claims 13 and 20. 
Additionally and/or alternatively, although Kim et al. teaches that the device can be used for culturing cells, the Examiner would like to remind Applicants that the preambles recite a microfluidic device, and while the use of a descriptive clause, i.e. “for culturing cells,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Kim et al. satisfy the claim limitations as recited in instant claims 13 and 20.


	As discussed supra for claim 13, Kim et al. teaches that the microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (See Kim specification, paragraph [0018], [0046], [0065]).  As evidenced by Filip et al., valvular interstitial cells are similar to smooth muscle cells in that they are extensively coupled by communicating junctions where these cells contract in response to epinephrine or angiotensin II thereby constituting where the valvular interstitial cells have contractile capability as recited in instant claims 17 and 27(e). 

	For claims 19, 26, and 33, with respect to where the plurality of cells having contractile capability are skeletal muscle cells, smooth muscle cells, cardiac muscle cells, myofibroblast cells, pericyte cells, and muscle cells: 
	As discussed supra for claims 13, 20, and 27, Kim et al. teaches that the microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (See Kim specification, paragraph [0018], [0046], [0065]).  However, Kim et al. does not expressly teach that the cells can be one of the specific cells recited in claims 19, 26, and 33.
	Filip et al. teaches that by the ultrastructural features and functional properties, valvular interstitial cells are intermediate between fibroblasts and vascular smooth muscle cells (See Filip article, abstract; pg. 314, col. 1, 1st paragraph).  Like fibroblasts, valvular interstitial cells lack a basal lamina establishing direct and extensive contacts with collagen fibers, elastin microfibrils, and proteoglycans of the matrix (See Filip article, abstract; pg. 314, col. 1, 1st paragraph).  The cells have numerous slender and long processes, connected to one another, forming a complex cellular framework spanning the entire valve (See Filip article, abstract; pg. 312, col. 2, last paragraph).  Similar to smooth muscle cells, valvular interstitial cells are extensively coupled by communicating junctions as shown by thin sections, freeze-fracture, lanthanum staining, and carboxyfluorescein microinjection (See Filip article, abstract; pg. 314, col. 1, 1st to 2nd paragraph).  Filip et al. also frequently found situations in which coupling was established between two parts of the same cell (reflexive junction), as reported for other cell types including vascular nd paragraph).  Furthermore, Filip et al. teaches that bundles of smooth muscle cells are found un human and porcine atrioventricular valves and canine aortic valve (Filip article, pg. 314, col. 2, 1st paragraph).  In addition, numerous fibroblast-like cells, variously names interstitial cells, myofibroblast or intermediate-type cells were observed in the valvular tissue (Filip article, pg. 314, col. 2, 1st paragraph).  When present, smooth muscle cells are found in the proximal and middle portion of the valve whereas the distal region is populated mostly by interstitial cells (Filip article, pg. 314, col. 2, 1st paragraph).  In light of their data, Filip et al. concludes that valvular interstitial cells are more closely related to smooth muscle cells and pericytes than to fibroblasts (Filip article, pg. 318, col. 2, 3rd paragraph).  Therefore, as discussed supra, valvular interstitial cells have contractile capability and have a plurality of nuclei and a plurality of actin filaments.  Although valvular interstitial cells are not specifically smooth muscle cells, the teachings of Filip et al. suggest that valvular interstitial cells are similar to smooth muscle cells and that cardiac valves contain smooth muscle cells.  Thus, an ordinary skilled artisan would be motivated to grow smooth muscle cells in addition to the valvular interstitial cells in order to examine cardiac valve function as desired by the teachings of Kim et al.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where the PDMS membrane surface is plasma treated as recited in instant claims 13(a) and 20(a).  However, the teachings of Tan et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Kim et al. does not expressly teach where the PDMS membrane surface is reacted with an UV light reactive moiety of a sulfo-SANPAH crosslinker as recited in instant claims 13(b), 20(a), and 27(b) and where one or more extracellular peptides is covalently attached to a chemically reactive moiety of the KSR.
	Kim et al. does not expressly teach where a specific location of the micropattern or grooves of the PDMS membrane surface is reacted with an UV light reactive moiety of the crosslinker as recited in instant claims 13(b), 20(a), and 27(b), where a plurality of cells attached to the extracellular matrix peptides have grown along and are aligned along the micropattern or grooves as recited in instant claims 13(e), 20(d), and 27(e), and where the micropattern or the plurality of grooves comprise a linear pattern as recited in instant claims 16, 23, and 30.  However, the teachings of Viovy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
Kim et al. does not expressly teach where the plurality of cells having contractile capability are smooth muscle cells as recited in instant claims 19, 26, and 33.  However, the teachings of Filip et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the PDMS membrane surface is plasma treated as recited in instant claims 13(a) and 20(a), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and modify a PDMS membrane surface of a microfluidic microchannel by oxygen plasma treatment in order to convert the PDMS membrane surface KSR.

With respect to where the PDMS membrane surface is reacted with an UV light reactive moiety of a sulfo-SANPAH crosslinker as recited in instant claims 13(b), 20(a), and 27(b) and where one or more extracellular peptides is covalently attached to a chemically reactive moiety of the sulfo-SANPAH crosslinker as recited in instant claims 13(c), 20(c), and 27(c), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and utilize a microfluidic device having a PDMS membrane surface that is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides such that the PDMS membrane surface is reacted with the photoactivatable nitrophenyl azide group as an UV light reactive moiety of the sulfo-SANPAH crosslinker  in order to conjugate the sulfo-SANPAH crosslinker to the PDMS membrane surface and then reacting the N-sulfosuccinimidyl ester group as a chemically reactive moiety of the sulfo-SANPAH crosslinker to an amine group of the RGD peptide in order to conjugate the RGD peptide to the PDMS surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because microfluidic devices having a PDMS surface were known to be modified such that the PDMS surface is reacted with the photoactivatable nitrophenyl azide group and the N-sulfosuccinimidyl ester group is reacted to an amine group of the RGD group in order to conjugate the KSR.

With respect to where a specific location of the micropattern or grooves of the PDMS membrane surface is reacted with an UV light reactive moiety of the crosslinker as recited in instant claims 13(b), 20(a), and 27(b), where a plurality of cells attached to the extracellular matrix peptides have grown along and are aligned along the micropattern or grooves as recited in instant claims 13(e), 20(d), and 27(e), and where the micropattern or the plurality of grooves comprise a linear pattern as recited in instant claims 16, 23, and 30, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and photochemically crosslink a PDMS membrane surface with a sulfo-SANPAH crosslinker by utilizing a photomask so as to UV-illuminate only at desired sites in order to create specific micropatterns and/or grooves on the PDMS membrane surface such as in a linear pattern, reacting an amine group of RGD peptides to the sulfo-SANPAH crosslinker in order to conjugate RGD peptides to the PDMS membrane surface in a linear pattern, and attaching a plurality of cells to the RGD peptides where such attachment results in the cells growing along and are aligned along the linear micropattern and/or groove of the PDMS membrane surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because creating a linear KSR.

With respect to where the plurality of cells having contractile capability are smooth muscle cells as recited in instant claims 19, 26, and 33, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and utilize a microfluidic device having a PDMS membrane surface that is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides where valvular smooth muscle cells are attached and grown onto the PDMS membrane surface in addition to valvular interstitial cells and endothelial cells in order to examine cardiovascular flow profile generation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because valvular cells were known include smooth muscle cells in the proximal and middle portion of the valve whereas the distal region is populated mostly by interstitial cells as taught by Filip et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Kim et al. were used for cardiovascular flow profile generation and therefore growing valvular smooth muscle cells in addition to valvular interstitial cells and endothelial cells would support the examination of cardiovascular flow profile generation by constituting some teaching, suggestion, or motivation in the prior KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 13, 18, 20, 25, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO 2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/17/20), Tan et al., Biomicrofluidics 4:8 pages (2010), and Filip et al., Circulation Res. 59:310-320 (1986), alone or as evidenced by, Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 4/10/19), as applied for claims 13, 20, and 27 above, and further in view of Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 5/18/18), as applied to claims 18, 25, and 32 herewith.   
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 13, 20 and 27, please see discussion of Kim et al., Viovy et al., Tan et al., and Filip et al. above. 

For claims 18, 25, and 32, with respect to where the membrane surface is a porous membrane surface:
In a specific embodiment in Example 2, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  However, Kim et al. does not expressly teach where the PDMS membrane surface is porous.  

The membranes are configured as to divide the central microchannel into two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  As such, when reading the teachings of Ingber as a whole, Ingber et al. teaches a membrane surface that comprises a micropattern where the membrane is disposed within a microchannel, i.e., membranes configured as to divide a microchannel, thereby constituting where the membrane surface comprising a micropattern disposed within a microchannel as recited in instant claims 13(a), 20(a), and 27(a).  Therefore, the organ mimic device is a microfluidic device comprising a porous membrane (See Ingber specification, col. 8, lines 22-24; col. 19, lines 18-23) that necessarily has a surface, which can be micropatterned comprising first and/or second microchannels that are in fluidic communication with a fluid source comprising fluid (i.e., one or more first fluids are applied through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid where the fluid is in contact with the surface that is disposed within the microchannel).  Thus, the teachings of Ingber et al. demonstrate that utilizing a membrane surface in a microfluidic device that is porous is well-known in the art as routine and conventional.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where the membrane surface is a porous membrane surface as recited in instant claims 18, 25, and 32.  However, the teachings of Ingber et al. cure this deficiency by KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the membrane surface is a porous membrane surface as recited in instant claims 18, 25, and 32, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and utilize a microfluidic device having a PDMS membrane surface that is a porous membrane surface and is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides such that a plurality of cells are attached to the RGD peptides and allowed to grown to confluence.  An ordinary skilled artisan would have been motivated to follow Kims’ teachings as modified by Ingber et al., because utilizing a porous membrane surface in microfluidic devices is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., culturing cells on a microfluidic porous membrane surface) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to modify the membrane surface such that it is porous in order to culture cells in a microfluidic environment because utilizing a porous membrane surface in microfluidic devices constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/4/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654